Per Curiam,
The proceedings in this case, as shown by the record, were entirely regular, and no complaint is, or can be made by the appellant, on that score. True, there was no remonstrance, but it is as well settled as anything can be, that no inference of error of law or of abuse of discretion in refusing a liquor license, arises from that fact. Nor is there anything in the opinion filed by the court which warrants an inference that the court proceeded on an erroneous theory as to the nature and extent of its discretionary power or as to the legal principle governing its exercise. On the contrary, the opinion affirmatively shows that the license was refused because the court concluded that it was not necessary, taking into consideration, as the court was justified in doing, the number of existing licensed places. Presumably *162this conclusion was warranted by the facts proved or within the knowledge of the court, and on this appeal must be accepted as final. The proceedings being regular and abuse of discretion not being shown, the order must be affirmed.
Order affirmed.